DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 14 be found allowable, claim 26 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 2, 4 – 5, 7 – 11,14 – 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the CMYKW-α (cyan, magenta, yellow, black, white - α) target colorization vector".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations “the CMYK first intermediary colorization vector”, “the W component”, "the CMYKW target colorization vector".  There are insufficient antecedent basis for these limitation in the claim.
Claim 15 recites the limitation “the color candidate value”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the color candidate value” and “the probabilistic target colorization vector”.  There are insufficient antecedent basis for these limitation in the claim. 
Claim 22 recites the limitations “the CMYK first intermediary colorization vector”, "the CMYKW second intermediary colorization vector".  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 10, 11, 17, 20, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the 112(b) rejection above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 14 – 16,  18, 19, 26 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUBARA et al. US 2018/0104899 (hereinafter MATSUBARA) in view of Gibson US 2019/0270136 (hereinafter Gibson).

Regarding claim 1, MATSUBARA teaches: a method of selecting, by one or more processors, a print head of a three-dimensional (3D) printing machine, the method comprising:
receiving a shell data element corresponding to a 3D geometric shape of an object, the shell data element comprising a plurality of shell points and a respective plurality of source colorization vectors (Fig. 2, S101, [0039]);
producing a plurality of slice elements, corresponding to respective planar slices of the 3D geometric shape ([0035] - - slice data);
for one or more slices, defining a colorization envelope at the contour of the slice, comprising a plurality of colorization points (CPs) aligned in a printing grid of the 3D printing machine (Fig. 2, S102, [0040] - - color data, voxel data, depth data);
for one or more CPs, determining, by a predefined distance metric, a closest shell point among a plurality of shell points ([0041], [0076]);
for one or more CPs, attributing a target colorization vector to the one or more CPs, based on the source colorization vector of the determined closest shell point (Fig. 2, S103, [0060]-[0070]); and
for one or more CPs, selecting a printing head, based on the attributed target colorization vector (Fig. 2, S106, [0049]);
wherein selecting a printing head for a CP comprises:
applying a dithering algorithm ([0047] - - halftoning process is a dithering algorithm);
obtain a droplet color value that is selected from a list consisting of: cyan, magenta, yellow, black, white and transparent ([0047], [0068]-[0071] - - color data of each voxel is one of CMYKW or transparent; voxel is a droplet)
selecting a print head corresponding to the selected droplet color value (Fig. 2, S106, [0049]).

But MATSUBARA does not explicitly teach: 
applying a dithering algorithm on the CMYKW- α (cyan, magenta, yellow, black, white - α) target colorization vector;

However, Gibson teaches:
applying a dithering algorithm on the CMYKW- α (cyan, magenta, yellow, black, white - α) target colorization vector (Abstract - - “a dithered combination of transparent, cyan, magenta, yellow, white and black materials around the outer surface of the object”).

MATSUBARA and Gibson are analogous art because they are from the same field of endeavor.  They all relate to 3D printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by MATSUBARA, and incorporating dithering CMYKW- α vector, as taught by Gibson.  

One of ordinary skill in the art would have been motivated to do this modification in order to work with multiple material of different colors on the same layer, as suggested by Gibson ([0005]).

Regarding claim 2, the combination of MATSUBARA and Gibson teaches all the limitations of the base claims as outlined above. 

MATSUBARA further teaches: attributing a target colorization vector comprises receiving a profile function pertaining to one or more printing materials of the 3D printing machine and using the profile function to convert the source colorization vector to the target colorization vector (Fig. 2, S103, [0043] - - convert color data (r,g,b) assigned to each voxel into CMYK data; the function utilized for this conversion is a profile function).

Regarding claim 8, the combination of MATSUBARA and Gibson teaches all the limitations of the base claims as outlined above. 

MATSUBARA further teaches: the source colorization vector is a probabilistic red, green and blue (RGB) vector, comprising components of probability pertaining to each base color of the RGB vector, wherein the first intermediary colorization vector is a probabilistic CMYK vector, comprising components of probability pertaining to each base color of the first intermediary colorization vector ([0043] - - convert the color data (r,g,b) assigned to each voxel into CMYK data) and wherein the target colorization vector is a probabilistic cyan, magenta, yellow, black and white (CMYKW) vector, comprising components of probability pertaining to each base color of the target colorization vector ([0047] - - CMYKW).

Regarding claim 14, the combination of MATSUBARA and Gibson teaches all the limitations of the base claims as outlined above. 
 
MATSUBARA further teaches: the dithering algorithm comprises the steps of: (a) for one or more CPs associated with a target colorization vector, defining a column of CPs that connects the CP and a corresponding closest shell point; (b) dividing the width of the colorization envelop along the column, to a plurality of sub-layers, according to values of probabilistic components of the target colorization vector; (c) attributing each sub-layer to a component of the target colorization vector; (d) producing a droplet color candidate value according to the location of the relevant CP in a sub- layer of the column; and (e) determining a droplet color value for the CP based on the droplet color candidate value (Fig. 6, Fig. 7A, Fig. 7B, Fig. 8A, Fig. 8B, Fig. 8C, [0076], [0083]-[0118] - - determine color data of voxels around target voxel A).

Claim 26 is same as claim 14 and is rejected for the same reasons and rationale as above.

Regarding claim 15, the combination of MATSUBARA and Gibson teaches all the limitations of the base claims as outlined above. 
 
MATSUBARA further teaches: determining the droplet color value to be equal to the color candidate value (Fig. 6, Fig. 7A, Fig. 7B, Fig. 8A, Fig. 8B, Fig. 8C, [0076], [0083]-[0118] - - determine color data of voxels around target voxel A).

Regarding claim 16, the combination of MATSUBARA and Gibson teaches all the limitations of the base claims as outlined above. 
 
MATSUBARA further teaches: determining the droplet color value according to a probabilistic function, based on the color candidate value, and a corresponding component in the probabilistic target colorization vector ([0076] - - the determination expression is a probabilistic function).

Regarding claim 18, the combination of MATSUBARA and Gibson teaches all the limitations of the base claims as outlined above. 
 
MATSUBARA further teaches: for one or more slices, defining a white envelope adjacent the colorization envelope of the slice, comprising a plurality of white points aligned in a printing grid of the 3D printing machine (Fig. 3B, [0042] - - voxels deeper than the predetermined depth are set as achromatic voxels; [0034] - - achromatic color is white); and
for one or more white points, selecting a printing head of white printing ink material ([0034] - - the clear head ejects white ink).

Regarding claim 19, the combination of MATSUBARA and Gibson teaches all the limitations of the base claims as outlined above. 
 
MATSUBARA further teaches: for one or more slices, defining a core region adjacent to the white envelope of the slice, comprising a plurality of core points aligned in the printing grid of the 3D printing machine (Fig. 3B, [0042] - - voxels deeper than the predetermined depth are set as achromatic voxels; [0034] - - achromatic color is white;); and
for one or more core points, selecting a printing head of printing material according to a printing head utilization scheme (Fig. 3B, [0034] - - achromatic color is white; the clear head ejects white ink).

Claims 4, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUBARA et al. US 2018/0104899 (hereinafter MATSUBARA) in view of Gibson US 2019/0270136 (hereinafter Gibson) and further in view of Kroon et al. US 2006/0250427 (hereinafter Kroon).

Regarding claim 4, the combination of MATSUBARA and Gibson teaches all the limitations of the base claims as outlined above. 

MATSUBARA further teaches:
receiving one or more profile functions pertaining to one or more printing materials of the 3D printing machine (Fig. 2, S103, [0043] - - convert color data (r,g,b) assigned to each voxel into CMYK data; the function utilized for this conversion is a profile function);
using the one or more profile functions to convert the source colorization vector to a first intermediary colorization vector (Fig. 2, S103, [0043] - - convert color data (r,g,b) assigned to each voxel into CMYK data; the function utilized for this conversion is a profile function);

But the combination of MATSUBARA and Gibson does not explicitly teach: 
receiving one or more color normalization data elements pertaining to one or more printing materials of the 3D printing machine; and
using the one or more color normalization data elements to normalize one or more components of first intermediary colorization vector, so as to convert the first intermediary colorization vector to a target colorization vector.

However, Kroon teaches:
receiving one or more color normalization data elements pertaining to one or more printing materials of the 3D printing machine; and
using the one or more color normalization data elements to normalize one or more components of first intermediary colorization vector, so as to convert the first intermediary colorization vector to a target colorization vector (Fig. 7, Fig. 8, [0050], [0056] - - for any input values, the resulting sum of CMYW will be a constant 100%) .

MATSUBARA, Gibson and Kroon are analogous art because they are from the same field of endeavor.  They all relate to printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of MATSUBARA and Gibson, and incorporating normalizing a colorization vector, as taught by Kroon.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve output quality, as suggested by Kroon ([0011]).

Regarding claim 9, the combination of MATSUBARA, Gibson and Kroon teaches all the limitations of the base claims as outlined above. 

Kroon further teaches:
if a sum of probabilistic components C, M, Y and K of the CMYK first intermediary colorization vector is below 100 percent, then assigning a 100 percent complement value to the W component of the CMYKW target colorization vector;
and if a sum of probabilistic components C, M, Y and K of the CMYK first intermediary colorization vector exceeds 100 percent then downscaling each component of the CMYK vector according to the one or more color normalization
data elements, so that values of C, M, Y and K components of the CMYKW target vector complement to 100 percent (Fig. 7, Fig. 8, [0050] - - for any combination of input values, cmy and k whose total may range from 0 to 400%, the resulting sum (c+m+y+w) will be a constant 100%”).

MATSUBARA, Gibson and Kroon are combinable for the same rationale as set forth.

Claim 22 is substantially similar to claim 9 and is rejected for the same reasons and rationale as above.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUBARA et al. US 2018/0104899 (hereinafter MATSUBARA) in view of Gibson US 2019/0270136 (hereinafter Gibson) and further in view of VITURRO et al. US 2008/0007802 (hereinafter VITURRO).

Regarding claim 5, the combination of MATSUBARA and Gibson teaches all the limitations of the base claims as outlined above. 

MATSUBARA further teaches:
a first profile function, wherein the first profile function is adapted to translate between a source colorization vector and the first intermediary colorization vector (Fig. 2, S103, [0043] - - convert color data (r,g,b) assigned to each voxel into CMYK data; the function utilized for this conversion is a profile function);

But the combination of MATSUBARA and Gibson does not explicitly teach: 
the second profile function is adapted to be applied on one or more base colors of the intermediary colorization vector, to compensate for properties of one or more specific printing materials.

However, VITURRO teaches:
the second profile function is adapted to be applied on one or more base colors of the intermediary colorization vector, to compensate for properties of one or more specific printing materials ([0008] - - TRC is a second profile function to compensate ink properties).

MATSUBARA, Gibson and VITURRO are analogous art because they are from the same field of endeavor.  They all relate to printing system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of MATSUBARA and Gibson, and incorporating a second profile function, as taught by VITURRO.  

One of ordinary skill in the art would have been motivated to do this modification in order to produce more accurate color, as suggested by VITURRO ([0008]).

Regarding claim 7, the combination of MATSUBARA, Gibson and VITURRO teaches all the limitations of the base claims as outlined above. 

VITURRO further teaches: the second profile function is determined in relation to the specific one or more printing materials in a training stage, and wherein the training stage (Fig. 5) comprises:
performing a sample printing of at least one object; receiving, form a colorimeter, at least one data element comprising information pertaining to colorization of the printed 3D object; calculating a value of a gamut of the at least one object (Fig. 5, [0030], [0031] - - print and measure patch pattern); and
calculating a value of required compensation for one or more base colors so as to obtain a required gamut (Fig. 5, [0031], [0032] - - perform color calibration).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116